IN THE SUPREME COURT OF TEXAS
                                        ══════════
                                          No. 18-0329
                                        ══════════

  JOY WORSDALE, INDIVIDUALLY AND AS THE PERSONAL REPRESENTATIVE OF THE
             ESTATE OF SCOTT WORSDALE, ET AL., PETITIONERS,
                                                v.


                       THE CITY OF KILLEEN, TEXAS, RESPONDENT

            ══════════════════════════════════════════
                        ON PETITION FOR REVIEW FROM THE
                 COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS
            ══════════════════════════════════════════

       JUSTICE BOYD, joined by JUSTICE BLACKLOCK, concurring.

       The Texas Tort Claims Act requires a claimant to provide “notice of a claim” against a

governmental unit within six months after “the incident giving rise to the claim.” TEX. CIV. PRAC.

& REM. CODE § 101.101(a). This formal notice “must reasonably describe” the “damage or injury

claimed,” the “time and place of the incident,” and “the incident.” Id. These notice requirements,

however, “do not apply if the governmental unit has actual notice that death has occurred, that the

claimant has received some injury, or that the claimant’s property has been damaged.” Id.

§ 101.101(c).

       In a per curiam opinion issued twenty-four years ago, this Court held that subsection (a)’s

notice requirements apply unless the governmental unit has actual notice not only that a death has

occurred, that the claimant has received some injury, or that the claimant’s property has been

damaged, but also of “the governmental unit’s alleged fault producing or contributing to the death,
injury, or property damage; . . . and the identity of the parties involved.” Cathey v. Booth, 900
S.W.2d 339, 341 (Tex. 1995) (per curiam). Subsection (c), however, says nothing about notice of

fault or alleged fault producing or contributing to the harm. Wholly unmoored from any statutory

text on which to anchor any analysis, the Court and the courts of appeals have struggled to

understand and apply Cathey ever since.

       Last term, I concluded in my dissent in City of San Antonio v. Tenorio that we should ask

the parties to submit briefing on whether we should overrule Cathey, even though none of the

parties had raised that issue. 543 S.W.3d 772, 789 (Tex. 2018) (BOYD, J., dissenting). Although I

acknowledged “the value of stare decisis,” I thought that Cathey “may be one of those rare cases

where stare decisis should not ‘induce us, despite the plain error of the case, to leave bad enough

alone.’” Id. at 802 (BOYD, J., dissenting) (quoting United States v. Johnson, 481 U.S. 681, 703

(1987)).

       In today’s case, the petitioners argue first that the City of Killeen had actual notice under

the Cathey standard. Alternatively, they argue that the evidence at least creates a fact issue on that

question. And finally, as a second alternative, even if the evidence does not establish (or create a

fact issue on) actual notice, they argue that the Court should reconsider and overrule Cathey. The

Court agrees with the petitioners’ first argument, holding that “the facts conclusively establish”

actual notice under Cathey and its progeny. Ante at ___. It then acknowledges that, in light of that

holding, “this appeal’s disposition does not hinge on the relatives’ alternative argument that Cathey

was wrongly decided and should be overruled.” Ante at ___. Yet it unnecessarily and improperly

proceeds to address and reject that argument anyway. Ante at ___. Although we may at times base

a decision on two or more alternative grounds, both of which support the result (and thus neither


                                                  2
of which constitutes obiter dictum), 1 the Court exceeds its bounds today by rejecting an alternative

argument that, in light of its favorable decision on the petitioners’ primary argument, it need never

reach at all. If we are going to decide whether to overrule Cathey, we should do so in a case in

which that decision matters, not as mere dicta.

        The Court’s decision today is inconsistent with Cathey and its progeny. I can hardly fault

the Court for that, however, because Cathey and its progeny are inconsistent with themselves. The

Court benevolently suggests that our post-Cathey decisions have “further defined the contours” of

the test, ante at ___, but the reality is not so generous. Since Cathey, the Court has repeatedly

morphed the test from requiring the governmental defendant’s

        -       “actual notice” of its “alleged fault,” Cathey, 900 S.W.2d at 341, to

        -       “subjective awareness of its fault, as ultimately alleged,” as opposed to mere
                knowledge of information “that would reasonably suggest its culpability,” Tex.
                Dep’t of Criminal Justice v. Simons, 140 S.W.3d 338, 347–48 (Tex. 2004), to

        -       actual awareness “that it was at fault,” Univ. of Tex. Sw. Med. Ctr. at Dall. v.
                Loutzenhiser, 140 S.W.3d 351, 358 (Tex. 2004), to

        -       knowledge that its “liability” is “at issue,” so that it is incentivized to “investigate
                its potential liability,” City of Dallas v. Carbajal, 324 S.W.3d 537, 539 (Tex. 2010),
                to

        -       knowledge not of “liability” or “culpability” at all, but rather of “responsibility” for
                the injury claimed, Univ. of Tex. Sw. Med. Ctr. at Dall. v. Estate of Arancibia ex
                rel. Vasquez-Arancibia, 324 S.W.3d 544, 550 (Tex. 2010), to

        -       a subjective belief that it “acted in error,” Tenorio, 543 S.W.3d at 778–79.



        1
          See Reynolds-Penland Co. v. Hexter & Lobello, 567 S.W.2d 237, 243 (Tex. Civ. App.—Dallas
1978, writ dism’d by agr.) (“When our highest court gives two grounds for a decision, both of which are
carefully developed and supported by authority, an intermediate court cannot justifiably disregard either of
these grounds as obiter.”) (citing Stanolind Oil & Gas Co. v. Edgar, 98 S.W.2d 222, 223 (Tex. Civ. App.—
Austin 1936, writ dism’d); Casparis v. Fidelity Union Cas. Co., 65 S.W.2d 404, 406 (Tex. Civ. App.—
Austin 1933, writ ref’d).
                                                     3
        In short, every time the Court has addressed section 101.101(c) since Cathey, it has

changed the rule it had most recently announced. Today’s decision only continues that practice.

Directly contradicting its most recent decision in Tenorio, the Court holds today that the City had

actual notice under subsection (c) because it knew “it may be responsible” for the deaths and knew

of its “potential” and “alleged responsibility.” Ante at ___, ___, ___ (emphasis added). Yet the

Court held in Simons that the defendant must know only of its fault “as ultimately alleged.” Simons,
140 S.W.3d at 347–48 (emphasis added). And when the author of today’s majority opinion

proposed a “may be” or “potential” responsibility standard in her dissenting opinion in Tenorio,

the Tenorio majority expressly rejected that standard. See Tenorio, 543 S.W.3d at 779 (“JUSTICE

GUZMAN does not point [in her dissent] to any evidence that the City was subjectively aware that

its fault produced or contributed to the injuries or that the City believed its employees were

negligent    or   acted    in   error,   and    instead   concludes     that   subjective    awareness

of potential fault satisfies the notice requirement”). While unnecessarily announcing its refusal to

overrule Cathey, the Court today de facto overrules Tenorio.

        Like Tenorio, today’s decision “represents just one more exertion in the Court’s ongoing

effort to figure out what it believes the law should require.” Id. at 788 (BOYD, J., dissenting). I still

predict that in light of the path the Court has chosen, “confusion will necessarily remain, and I am

confident today’s decision will not end this journey.” Id. at 798 (BOYD, J., dissenting). 2 But unlike



        2
          See, e.g., Jefferson County v. Reyes, No. 09-18-00236-CV, 2018 WL 5986004, at *4 (Tex. App.—
Beaumont Nov. 5, 2018, pet. pending) (mem. op.) (holding that county’s risk management company’s
investigation finding no negligence was insufficient to prove formal or actual notice); Tex. Tech Univ.
Health Sci. Ctr. v. Lozano, 570 S.W.3d 740, 748 (Tex. App.—El Paso 2018, pet. pending) (holding that
medical records identifying claimant’s injury were insufficient to prove actual notice); Univ. of N. Tex.
Health Sci. Ctr. v. Jiminez, No. 02-160-0368-CV, 2017 WL 3298396, at *5 (Tex. App.—Fort Worth Aug.
3, 2017, pet. pending) (mem. op.) (same); Tex. Tech Univ. Health Sci. Ctr. v. Bonewit, No. 07-16-00211-
                                                   4
the Tenorio parties, the petitioners in today’s case urge us to overrule Cathey. I would do so

because, as I explained in Tenorio:

        -   the Court’s holding in Cathey was obviously wrong because it relied on a presumed
            and unexpressed legislative “purpose” to add requirements subsection (c) does not
            impose, id. at 792 (BOYD, J., dissenting);

        -   the error was jurisprudentially significant because the Cathey Court, in a per curiam
            opinion, “commandeered the Legislature’s authority to decide whether and when to
            waive sovereign immunity,” such that “under Cathey, sovereign immunity is
            not waived in cases in which the Legislature has declared it is waived,” id. at 794
            (BOYD, J., dissenting);

        -   Cathey and our subsequent decisions attempting to apply it have “done little to promote
            efficiency, fairness, predictability, and legitimacy,” but instead “have caused confusion
            and uncertainty about a statute that is perfectly clear,” id. (BOYD, J., dissenting);

        -   overruling Cathey would cause no undue harm to anyone, but instead would merely
            deprive governmental units of immunity “in cases in which the Legislature has
            unambiguously waived their immunity,” id. at 799 (BOYD, J., dissenting); and

        -   the so-called legislative-acceptance doctrine does not preclude overruling Cathey
            because (1) the legislature has never amended or re-enacted section 101.101 since
            Cathey, (2) neither Cathey nor our subsequent decisions have expressed a clear and
            understandable rule, (3) the doctrine never justifies retaining a decision that contradicts
            a statute’s plain and unambiguous language, and (4) the doctrine itself relies on the
            illogical idea that courts can somehow glean one legislature’s intent in enacting a
            statute from a subsequent legislature’s failure to amend the statute, id. at 799–801
            (BOYD, J., dissenting).

        I will not repeat all the details of those arguments here, but I must at least briefly address

the Court’s first-ever suggestion that the statute’s text and context (as opposed to its presumed

purpose) somehow support either the Cathey test or the potential-responsibility/alleged-

responsibility test the Court adopts today.



CV, 2017 WL 5505513, at *6 (Tex. App.—Amarillo Nov. 15, 2017, pet. pending) (mem. op.) (holding that
medical records identifying claimant’s injury were sufficient to prove actual notice); La Joya Indep. Sch.
Dist. v. Gonzalez, 532 S.W.3d 892, 902 (Tex. App.—Corpus Christi–Edinburgh 2017, pet. pending)
(holding employee’s recorded statements were sufficient to prove actual notice).
                                                    5
       First, the Court asserts, without conducting any analysis, that construing subsection (c) to

mean what it says “would effectively render section 101.101(a) and (b)’s formal-notice

requirements a dead letter.” Ante at ___. But enforcing subsection (c) as written would not render

subsection (a) meaningless: If the governmental unit had actual notice that a death occurred or that

the claimant was injured or sustained property damage, subsection (a)’s notice requirements “do

not apply”; but when the governmental unit never had such actual notice, subsection (a) applies

and requires the claimant to provide the formal notice.

       Second, the Court strives to find a “structural” or “symbiotic relationship” between

subsection (a)’s notice requirements and subsection (c)’s actual-notice exception to support its

conclusion that “subsection (c) essentially replicates subsection (a)’s ‘notice of a claim’

requirement.” Ante at ___. Yet the Court held in Simons that subsection (c) does not require

knowledge “that the claimant had actually made an allegation of fault.” Simons, 140 S.W.3d at

347. And more importantly, the statute expressly negates any “symbiotic relationship” between

subsections (a) and (c). Subsection (a) requires “notice of a claim” that reasonably describes the

“damage or injury claimed,” the “time and place of the incident,” and “the incident.” TEX. CIV.

PRAC. & REM. CODE § 101.101(a). Subsection (c) provides that subsection (a)’s “notice

requirements” simply “do not apply” if the governmental unit has actual notice that a death has

occurred or that the claimant sustained an injury or property damage. Id. § 101.101(c) (emphasis

added). So when subsection (c) applies, the governmental unit is not “entitled” to receive notice

“of a claim,” of “the damage or injury claimed,” of “the time and place of the incident,” or of “the

incident.” Id. § 101.101(a)(1)–(3). In holding that subsection (c) “essentially replicates subsection




                                                 6
(a)’s ‘notice of a claim’ requirement,” ante at ___, the Court completely ignores and nullifies the

statute’s unambiguous statement that subsection (a)’s requirements “do not apply.”

       Third, the Court suggests that subsection (c)’s use of the words “notice” and “claimant”

implies a requirement that the governmental unit have actual knowledge that someone is asserting

or may assert a liability claim against it, so that it can make “preparations” to defend against the

claim. Ante at __. But even if “notice” means something other than “knowledge” in this context,

subsection (c) specifically identifies what the governmental unit must have “actual notice” of: not

“a claim,” but “that death has occurred, that the claimant has received some injury, or that the

claimant’s property has been damaged.” Id. § 101.101(c). To construe the statute to require actual

notice “of a claim,” of “potential responsibility,” of “alleged responsibility,” or of any other

additional facts simply, and improperly, adds requirements the statute does not impose. And, of

course, the statute’s reference to the “claimant” merely recognizes that there will always be a

“claimant” by the time subsection (c)’s actual-notice requirement becomes relevant.

       And fourth, the Court reasons that applying subsection (c) as written would produce an

“absurd” result because mere knowledge that a death has occurred or that the claimant sustained

an injury or property damage “would hardly ever be enough to alert a governmental unit of alleged

wrongdoing and the necessity of mounting a defense.” Ante at ___. This absurdity argument relies

not on the statute’s text, but on the Court’s unsupported presumption that the statute’s purpose is

to ensure that the governmental unit receives notice of potential litigation so that it can begin

preparing its defense. Ante at ___. But subsection (c) does not require “notice of a claim” or notice

of “alleged wrongdoing and the necessity of mounting a defense.” To the contrary, it says that the

statute’s only notice requirements do not apply at all when subsection (c) applies. When the


                                                 7
governmental unit has actual notice that a death has occurred or the claimant sustained an injury

or property damage, the statute imposes no other notice requirements at all.

       To say that the statute’s notice requirements “do not apply” seems simple enough, but it is

apparently too simple for the Court. Despite the statute’s plain language, the Court assumes the

statute must exist to promote some purpose, which the Court presumes despite the statute’s failure

to express any purpose at all. As I explained in Tenorio, the Cathey Court supported its

presumption of the statute’s purpose by relying solely on prior cases addressing statutes and

ordinances that did not even include an actual-notice exception like subsection (c). Tenorio, 543
S.W.3d at 790 (BOYD, J., dissenting). So the Court has been basing its ongoing (and fruitless)

effort to rewrite subsection (c) on cases that presumed a purpose for statutes that did not include

anything like subsection (c).

       And even if the Court correctly presumes the statute’s purpose, its purpose “cannot be used

to contradict text or to supplement it.” Id. at 791 (BOYD, J., dissenting) (quoting ANTONIN

SCALIA & BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 57 (2012)).

In short, we cannot ignore a statute’s unambiguous text just because we think it produces a result

that seems “absurd” in light of what we think (but the statute never says) is the statute’s “purpose.”

See id. at 791–92 (BOYD, J., dissenting) (further discussing the dangers of relying on a statute’s

“purpose” to contradict its unambiguous text).

       Having thoroughly addressed in Tenorio the Court’s other reasons for refusing to overrule

Cathey, I need not respond to those again here. But as a final point, I must note the Court’s

inconsistent approach to the issue of whether and when we should reject or overrule our precedent.

We have not hesitated to reject our precedent—especially a per curiam decision—when it “departs


                                                  8
from the text’s explicit focus.” Denton Cty. v. Beynon, 283 S.W.3d 329, 332 n.14 (Tex. 2009)

(rejecting State Dep’t of Highways & Pub. Transp. v. Kitchen, 867 S.W.2d 784, 786 (Tex. 1993)

(per curiam)). In fact, only two months ago, we rejected a statement we made just four years ago

because the applicable statute simply did not “explicitly” support the statement and “no court has

the authority, under the guise of interpreting a statute, to engraft extra-statutory requirements not

found in a statute’s text.” PHI, Inc. v. Tex. Juvenile Justice Dep’t, No. 18-0099, — S.W.3d —,

2019 WL 1873431, at *6 (Tex. Apr. 26, 2019) (disapproving holding in Ryder Integrated Logistics,

Inc. v. Fayette County, 453 S.W.3d 922, 927 (Tex. 2015) (per curiam)). And two weeks before

that, we expressly overruled a seventy-nine-year-old decision because it “did not analyze the

statutory language,” “was not based on the statutory text,” and contradicted what “the statute

plainly states.” Ferreira v. Butler, No. 17-0901, — S.W.3d —, 2019 WL 1575592, at *1, *3, *5

(Tex. Apr. 12, 2019) (overruling Faris v. Faris, 138 S.W.2d 830 (Tex. Civ. App.—Dallas 1940,

writ ref’d)). In each case, we properly upheld what “we have said countless times, [that] courts

must ‘construe [a] statute’s words according to their plain meaning’ because ‘changing the

meaning of [a] statute by adding words to it . . . is a legislative function, not a judicial function.’”

Id. at *5 (quoting State Office of Risk Mgmt. v. Martinez, 539 S.W.3d 266, 270 (Tex. 2017), and

City of Rockwall v. Hughes, 246 S.W.3d 621, 631 (Tex. 2008)).

        To be clear, I do not necessarily disagree with the Court’s belief that governmental units

should receive prompt notice of a potential claim so that they can investigate the claim, prepare

their defense, abate the danger, seek to avoid litigation through settlement, and make wise

budgeting and tax decisions. Ante at ___. Maybe that’s a good policy. But if it’s the law, it’s the

law only because the Court has said it is, not because the legislature said it is in section 101.101.


                                                   9
       The Court concludes that the petitioners here satisfied its court-made law, and thus reverses

the court of appeals’ judgment and remands the case to the trial court. I too would reverse and

remand, but I would do so because the evidence establishes that the City had all the actual notice

section 101.101(c) actually requires. I thus respectfully concur only in the Court’s judgment.



                                                     _____________________
                                                     Jeffrey S. Boyd
                                                     Justice

Opinion delivered: June 14, 2019




                                                10